DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-10 and 12-20 are pending in this application.  
	Claims 1, 10, 12 and 13 are currently amended.

	Claim 11 is cancelled.


Response to Arguments

Applicant’s arguments, see Remarks, filed 09/20/2022, with respect to Claim 10 have been fully considered and are persuasive.  The Claim Objection of Claim 10 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 09/20/2022, with respect to Claim 13 have been fully considered and are persuasive.  The 35 U.S.C 101 Rejection of Claim 13 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 09/20/2022, with respect to the rejection(s) of claim(s) 1-10 and 12-20 under Rice III (US PG. Pub. 2002/0174010 A1) (Embodiment 1) in view of Rice III (US PG. Pub. 2002/0174010 A1) (Embodiment 2)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Khatri (US PAT. No. 11,410,753 B2).

Applicant specifically argues on pages 8-13 of the Remarks that Embodiment I of Rice III alone, or in any proper combination with Embodiment 2 of Rice III fails to disclose, suggest, or render obvious of all the limitations of amended claim 1. More particularly, amended claim 1 recites at least in part:

“determining an imaging device corresponding to an application authorization request according to the received application authorization request, and acquiring an application permission profile of the imaging device; and

determining a medical imaging application corresponding to the imaging device according to the application permission profile of the imaging device, and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application”.

7.	Here, the Examiner respectfully agrees, however, the newly added prior art of Khatri explicitly teaches the amended limitation as outlined in Claim 7 of the prior of Khatri:
“A mobile image-capturing device for capturing medical images for a patient, the mobile image-capturing device comprising: an imaging equipment accessible to a user of the mobile image-capturing device using a camera function of the mobile image-capturing device, the imaging equipment separate from and integrated with the image management application; an electronic health record application installed in the mobile image-capturing device for use in accessing information of the patient; and an image management application installed in the mobile image-capturing device for managing one or more medical images for the patient, the image management application separate from and integrated with the electronic health record application, the imaging equipment separate from and integrated with the image management application, wherein the user launches the image management application from the electronic health record application by accessing a function in the electronic health record application that triggers the launch of the image management application from the electronic health record application, wherein upon the launching of the image management application, the image management application is provided with patient identifying information associated with the patient from the electronic health record application, wherein the image management application accesses the one or more medical images stored in the mobile image-capturing device, associates the one or more imported medical images with the patient identifying information, and transmits the one or more imported medical images with the associated patient identifying information from the mobile image-capturing device to a storage location, and wherein the image management application installed in the mobile image-capturing device is configured to allow editing of the associated patient identifying information in the image management application separately from the one or more medical images and to send the edited associated patient identifying information to a destination server.”

8.	Thus, as described above the Khatri reference now reads on the amended limitation of claim 1 and similar claim 12 as required. See updated Office Action below for further details.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice III (US PG. Pub. 2002/0174010 A1) (Embodiment 1) in view of Khatri (US PAT. No. 11,410,753 B2).


	Referring to Claim 1, Rice III (Embodiment 1) teaches a information transmission method for medical imaging application (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), comprising:
determining an imaging device corresponding to an application authorization request according to the received application authorization request (See Rice III (Embodiment 1), Sect. [0197] lines 2-22, the use of an Application Window in a Web Site's Web Page, or "Embed-an-App" as used to implement a medical record confidentiality and control system. A patient's medical record may consist of several files in different locations. Some files would be viewed and manipulated by high-end, perhaps proprietary applications, such as an x-ray imaging and interpretation program. Documentation of a patient's laboratory work-up or clinician interview examination might be presented within a word processing program specialized for rapid medical dialog entry. The totality of the patient's files could be presented to a doctor with access to any Internet-connected computer within a single web page, with each file presented within a compatible server-based application. A central or unifying patient's medical record web page may be created that may contain a series of hyperlinks (AppLinks) that call up a file in an application, or windows that display the application and file. For example, when a clinician clicks on an AppLink icon for the patient's x-rays, the x-ray interpretation program would come up in it's own window), and acquiring an application permission profile of the imaging device (See Rice III (Embodiment 1), Sect. [0129] lines 2-8-[0130] lines 1-10, an application hyperlink may be used to implement an intellectual property and confidentiality protection program within an organization, providing an effective enterprise-level system for the control and management of Intellectual Property and other sensitive information, for example, employee records, medical records, or other information the access to which must be controlled or monitored. The authorized AppLink accesses may be monitored and logged, making it possible to determine at any later time whether any accesses were improper in themselves, or were indicative of prohibited behavior or misconduct as part of a pattern of access. This may be referred to as "prohibitive monitoring". In addition, "encouragement monitoring" may be effected, by which all accesses can be reviewed to ensure employees have read critical documents such as SOP manuals, policy manuals and procedures).

Rice III (Embodiment 1) fails to explicitly teach 
determining a medical imaging application corresponding to the imaging device according to the application permission profile of the imaging device, and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application.

However, Khatri teaches 
determining a medical imaging application corresponding to the imaging device according to the application permission profile of the imaging device, and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application (See Khatri, Claim 7, wherein, a user launches the image management application from the electronic health record application by accessing a function in the electronic health record application that triggers the launch of the image management application from the electronic health record application, wherein upon the launching of the image management application, the image management application is provided with patient identifying information associated with the patient from the electronic health record application, wherein the image management application accesses the one or more medical images stored in the mobile image-capturing device, associates the one or more imported medical images with the patient identifying information, and transmits the one or more imported medical images with the associated patient identifying information from the mobile image-capturing device to a storage location, and wherein the image management application installed in the mobile image-capturing device is configured to allow editing of the associated patient identifying information in the image management application separately from the one or more medical images and to send the edited associated patient identifying information to a destination server.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate determining a medical imaging application corresponding to the imaging device according to the application permission profile of the imaging device, and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application. The motivation for doing so would have been to provide a system and method of capturing medical data and associating the captured imaging data to a patient using a mobile device. (See Khatri, Col. 1 lines 28-32).  Therefore, it would have been obvious to combine Rice III (Embodiment 1) with Khatri to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Rice III (Embodiment 1) in view of Khatri teaches the method according to claim 1 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein acquiring the application permission profile of the imaging device (See RiceIII (Embodiment 1), Sect. [0110] lines 2-12, in creating a server-supported application hyperlink, or AppLink, to a data file such as a "document" file, may specify recipient permissions and other access parameters, such as through a GUI screen as depicted in FIG. 3 as screen 150. In FIG. 3, the originator of a document AppLink may specify, for example, whether a remote client accessing the document may alter the document, selected in pull-down list 151, whether the remote client may save the list locally (pull-down list 152), and whether a password will be required in order to access the data file being linked (check box 153)) comprises:
acquiring at least one of a permission file of the imaging device or installation environment information of the imaging device (See Rice III (Embodiment 1), Fig. 7, Sect. [0146] lines 23-29, the creator may be prompted for recipient file access and modification permissions, and may select a default permissions set according to or derived from the creator's permissions to the file, or according to the creator's personal preference default AppLink permissions. The creator may be prompted to specify limits on duration or accesses to the file.).

	Referring to Claim 3, the combination of Rice III (Embodiment 1) in view of Khatri teaches the method according to claim 2 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein determining the medical imaging application corresponding to the imaging device according to the application permission profile of the imaging device comprises at least one of followings (See Rice III, Fig. 3, Sect. [0110] lines 2-6, an originator of a document, in creating a server-supported application hyperlink, or AppLink, to a data file such as a "document" file, may specify recipient permissions and other access parameters, such as through a GUI screen as depicted in FIG. 3 as screen 150.):
recording a medical imaging application corresponding to an access authorization file contained in the permission file in an application permission list of the imaging device (See Rice III, (Embodiment 1), Sect. [0110] lines 6-18, In FIG. 3, the originator of a document AppLink may specify, for example, whether a remote client accessing the document may alter the document, selected in pull-down list 151, whether the remote client may save the list locally (pull-down list 152), and whether a password will be required in order to access the data file being linked (check box 153). In addition, and as depicted in the GUI 150 of FIG. 3, the originator may specify whether the AppLink through which the file is being accessed will be subject to an expiration date (check box 154) or a maximum number of accesses (check box 155) and whether the document may be downloaded to a recipient's local computer (check box 156)); and
recording a medical imaging application compatible to the installation environment information of the imaging device in the application permission list of the imaging device (See Rice III (Embodiment 1), Sect. [0143] lines 20-32, When or if the recipient has the thin client installed, the web-enabling program then initiates an Application session with the thin client at 632, by commanding a remote application server 634a, b or c of the AppLink Server Array to start up a file-compatible software application and load the AppLinked file into the application. The web-enabling program initiates a communications link with the thin client program at 636 and displays the GUI for the application to the AppLink recipient. The recipient 620 is then free to view and interact with the file as if it were in a program running on his local computer, albeit according to the restrictions placed on the application by the file's owner or administrator as set at 608.).

	Referring to Claim 4, the combination of Rice III (Embodiment 1) in view of Khatri teaches the method according to claim 1 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), further comprising:
receiving an upload request of a medical imaging application to be uploaded, and verifying an upload authorization file of the medical imaging application to be uploaded (See Rice III (Embodiment 1), Sect. [0157] lines 10-19, In the situation in which an AppLink incorporates a file not resident on the AppLink Server, e.g., the file is stored on a different Network-connected computer or data storage device than the AppLink Server, the AppLink Server preferably will record the location of the file at the time the AppLink is created, and will use a system to open it from that location, or it will upload a copy of the file to the AppLink Server. Preferably, an Application Server must be able to access the file being AppLinked in order to open and run it within an appropriate server-based application. If it is not stored on server-accessible data storage, the file must be capable of being opened from its current location, or uploaded onto the Application Server prior to the file being loaded into the AppLink application.);
in response to the upload authorization file of the medical imaging application to be uploaded passing the verification, uploading the medical imaging application to be uploaded (See Rice III (Embodiment 1), Sect. [0157] lines 19-23, If the file is not stored on server-accessible data storage, the file must be capable of being opened from its current location, or uploaded onto the Application Server prior to the file being loaded into the AppLink application.).

	Referring to Claim 5, the combination of Rice III (Embodiment 1) in view of Khatri teaches the method according to claim 4 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein uploading the medical imaging application to be uploaded (See Rice III (Embodiment 1), Sect. [0017] lines 10-14, The file, residing on a central server or being uploadable to the server, will also preferably contain information regarding permissions granted to various remote users, including modification, saving, and viewing permissions, together with duration parameters.) comprises:
forming an access authorization file of the medical imaging application to be uploaded according to attribute information of the medical imaging application to be uploaded (See Rice III (Embodiment 1), Sect. [0157] lines 13-17, the AppLink Server preferably will record the location of the file at the time the AppLink is created, and will use a system to open it from that location, or it will upload a copy of the file to the AppLink Server.);
uploading the access authorization file of the medical imaging application to be uploaded (See Rice III (Embodiment 1), Sect. [0157] lines 17-23, an Application Server must be able to access the file being AppLinked in order to open and run it within an appropriate server-based application. If it is not stored on server-accessible data storage, the file must be capable of being opened from its current location, or uploaded onto the Application Server prior to the file being loaded into the AppLink application.).

	Referring to Claim 6, the combination of Rice III (Embodiment 1) in view of Khatri teaches the method according to claim 1 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein after transmitting the medical imaging application information corresponding to the medical imaging application to the imaging device (See Rice III (Embodiment 1), Sect. [0016] lines 4-9, the server computer which executes the application program transmits presentation data to the client computer on an instantaneous or near instantaneous basis, so that the terminal emulation is transparent to the client user, i.e., so that the experience of the user is similar or identical to using a fat client executable application), the method further comprises:
receiving a medical imaging application download request of the imaging device, and transmitting an access authorization file of a medical imaging application corresponding to the medical imaging application download request to the imaging device to enable the imaging device to write the access authorization file into a permission file (See Rice III, (Embodiemtn 1), Sect. [0095] lines 18-40, activating a hyperlink by clicking on a document name in an HTML document within the WWW application over the http protocol would prompt the remote server to preferably download to the requesting user thin client software which, in combination with the information on the server pointed to by the AppLink about which file and application to open, allows the user to cause the server to start a file-compatible application, open the data file, and present the application to the remote user in thin-client mode according to the permissions granted to the user by, The permissions granted to a user may preferably be altered on a dynamic basis, for example, where several users view a document at one time. In this instance, one user preferably will be granted write permission to the data file while all other users are granted a lesser form of permission such as "read".).

	Referring to Claim 7, the combination of Rice III (Embodiment 1) in view of Khatri teaches the method according to claim 6 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein the medical imaging application download request comprises a trial request, and transmitting the access authorization file of the medical imaging application corresponding to the medical imaging application download request to the imaging device to enable the imaging device to write the access authorization file into the permission file (See Rice III (Embodiment 1) Sect. [0095] lines 21-32, in an HTML document within the WWW application over the http protocol, a link would prompt the remote server to preferably download to the requesting user thin client software which, in combination with the information on the server pointed to by the AppLink about which file and application to open, allows the user to cause the server to start a file-compatible application, open the data file, and present the application to the remote user in thin-client mode according to the permissions granted to the user by, for example, the originator or other administrator of the document permissions information.) comprises:
checking the trial request, and in response to the trial request passing the check, transmitting the access authorization file and a trial period of the medical imaging application corresponding to the trial request to the imaging device to enable the imaging device to write the access authorization file and the trial period into the permission file (See Rice III (Embodiment 1) , Sect [0095] lines 32-45,The permissions granted to a user may preferably be altered on a dynamic basis, for example, where several users view a document at one time. In this instance, one user preferably will be granted write permission to the data file while all other users are granted a lesser form of permission such as "read". This provides version control to the data file and avoids problems with inconsistencies between what is ostensibly the same data file from the point of view of the users. In addition to limitations on user's rights to write, modify, or delete data files, the present invention preferably may be configured by a data file originator or administrator to allow other users to view a document, but withholding permission to the other user's to save the data file.).

	Referring to Claim 8, the combination of Rice III (Embodiment 1) in view of Khatri teaches the method according to claim 6 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein the medical imaging application download request comprises a purchase request, and transmitting the access authorization file of the medical imaging application corresponding to the medical imaging application download request to the imaging device to enable the imaging device to write the access authorization file into the permission file (See Rice III (Embodiemtn 1), Fig. 28, lines 3-21, in FIG. 28, by Application Service Providers the key code is "purchased" from the software publisher, either through on-line communication with the software publisher, such as for downloadable applications, or printed on the software packaging for physical media software. According to the present invention however, such applications are made available on-line by an application service provider, through server-based application delivery. The service provider could collect a hosting fee from the user. This decouples the payment for the program, which is collected by the software vendor, and the payment for hosting the program, if any, which is collected by the application service provider. According to the present invention, the ASP does not have to license and manage the software rights. Those rights are purchased directly from the software vendor by the user. It allows users to license or purchase programs online) comprises:
in a case where a purchase operation of the purchase request is detected, updating the access authorization file in the permission file of the imaging device according to a state of the medical imaging application in the imaging device (See Rice III, (Embodiment 1), Sect. [0216] lines 34-48, a user may select programs already existing in the user's account, i.e., the user has already paid consideration for a license or for a purchased copy of the software being considered. The software may operate in one of several limited modes. The user may have a key code from a previous purchase or still-valid license for the software product, which they may enter. Alternatively, the user may "purchase" an appropriate key code from the vendor or pay a fee for a license to the software, for which the user is given an enabling key code. In either event, the user may enter the key code at a user interface. The user may also be prompted to enter a password in a textbox for authentication. While the software program had been operating in a limited mode, upon entry of the key code the program may commence to operate in unlimited mode.).

	Referring to Claim 9, the combination of Rice III (Embodiment 1) in view of Khatri teaches the method according to claim 1 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), further comprising:
receiving a development request of a medical imaging application to be developed, and displaying the development request (See Rice III (Embodiment 1), Sect. [0197] lines 15-25, A central or unifying patient's medical record web page may be created that may contain a series of hyperlinks (AppLinks) that call up a file in an application, or windows that display the application and file. For example, when a clinician clicks on an AppLink icon for the patient's x-rays, the x-ray interpretation program would come up in it's own window within a GUI).
	Referring to Claim 10, the combination of Rice III (Embodiment 1) in view of Khatri teaches the method according to claim 4 (See Rice III (Embodiment 1), Fig. 1, Sect. [0098], Application Transmission Method), wherein the upload request comprises an upload authorization file (See Rice III (Embodiment 1), Sect. [0017] lines 10-14, The file, residing on a central server or being uploadable to the server, will also preferably contain information regarding permissions granted to various remote users, including modification, saving, and viewing permissions, together with duration parameters.);
wherein before receiving the upload request of the medical imaging application to be uploaded, the method further (See Rice III (Embodiment 1) Sect. [0197] lines 15-19, A central or unifying patient's medical record web page may be created that may contain a series of hyperlinks (AppLinks) that call up a file in an application, or windows that display the application and file) comprises:
receiving a check request of a medical imaging application to be checked, and determining a device manufacturer corresponding to the medical imaging application to be checked (See Rice III (Embodiment 1), Sect. [0185] lines 16-21, If the recipient does enter this information, it may be confirmed whether the recipient in fact has rights to use the optimal AppLink application, by, for example, cross-checking a software vendor's database of registered application owners. If this information is confirmed, the file may be opened in the optimal application.);
pushing the check request to the device manufacturer, and receiving an upload authorization file issued by the device manufacturer for the medical imaging application to be checked (See Rice III (Embodiment I) Sect. [0197] lines 19-25, when a clinician clicks on an AppLink icon for the patient's x-rays, the x-ray interpretation program would come up in it's own window. This solves the problem of files located in different places and accessed by different applications. In this specific embodiment relating to medical record control, an AppLink may be created to Multiple Files Within a GUI Desktop).

	Referring to Claim 12, Rice III (Embodiment 1) teaches an information transmission device for medical imaging application (See Rice III (Embodiment 1), Fig. 2, Network Transmission Device), comprising:
at least one processor (See Rice III, (Embodiment 1), Fig. 2, processor of Server Computer 142));
a storage device (See Rice III, (Embodiment 1), Fig. 2, Server Computer 140 or remote server 144)), which is configured to store at least one program (See Rice III (Embodiment 1), Sect. [0107] lines 3-5, an e-mail or a web page can have a hyperlink to a particular application file or document stored remotely on server 140 or remote machine 144.);
wherein the at least one program, when executed by the at least one processor, causes the at least one processor to implement an information transmission method for medical imaging application (See Rice III (Embodiment 1), Sect. [0107] lines 8-16, When the recipient or user using client computer 140 clicks on or executes the link, information embedded therein directs the client computer to a server computer 140 on which a data file and user application reside, a thin-client is automatically downloaded to the user, and the application or program associated with the file (typically the application that was used to create it, i.e., the data file's native application) is started on a remote application server computer 142.), 
wherein the method comprises:
determining an imaging device corresponding to an application authorization request according to the received application authorization request (See Rice III (Embodiment 1), Sect. [0197] lines 2-22, the use of an Application Window in a Web Site's Web Page, or "Embed-an-App" as used to implement a medical record confidentiality and control system. A patient's medical record may consist of several files in different locations. Some files would be viewed and manipulated by high-end, perhaps proprietary applications, such as an x-ray imaging and interpretation program. Documentation of a patient's laboratory work-up or clinician interview examination might be presented within a word processing program specialized for rapid medical dialog entry. The totality of the patient's files could be presented to a doctor with access to any Internet-connected computer within a single web page, with each file presented within a compatible server-based application. A central or unifying patient's medical record web page may be created that may contain a series of hyperlinks (AppLinks) that call up a file in an application, or windows that display the application and file. For example, when a clinician clicks on an AppLink icon for the patient's x-rays, the x-ray interpretation program would come up in it's own window), and acquiring an application permission profile of the imaging device (See Rice III (Embodiment 1), Sect. [0129] lines 2-8-[0130] lines 1-10, an application hyperlink may be used to implement an intellectual property and confidentiality protection program within an organization, providing an effective enterprise-level system for the control and management of Intellectual Property and other sensitive information, for example, employee records, medical records, or other information the access to which must be controlled or monitored. The authorized AppLink accesses may be monitored and logged, making it possible to determine at any later time whether any accesses were improper in themselves, or were indicative of prohibited behavior or misconduct as part of a pattern of access. This may be referred to as "prohibitive monitoring". In addition, "encouragement monitoring" may be effected, by which all accesses can be reviewed to ensure employees have read critical documents such as SOP manuals, policy manuals and procedures).

Rice III (Embodiment 1) fails to explicitly teach 
determining a medical imaging application corresponding to the imaging device according to the application permission profile of the imaging device, and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application.

However, Khatri teaches 
determining a medical imaging application corresponding to the imaging device according to the application permission profile of the imaging device, and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application (See Khatri, Claim 7, wherein, a user launches the image management application from the electronic health record application by accessing a function in the electronic health record application that triggers the launch of the image management application from the electronic health record application, wherein upon the launching of the image management application, the image management application is provided with patient identifying information associated with the patient from the electronic health record application, wherein the image management application accesses the one or more medical images stored in the mobile image-capturing device, associates the one or more imported medical images with the patient identifying information, and transmits the one or more imported medical images with the associated patient identifying information from the mobile image-capturing device to a storage location, and wherein the image management application installed in the mobile image-capturing device is configured to allow editing of the associated patient identifying information in the image management application separately from the one or more medical images and to send the edited associated patient identifying information to a destination server.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate determining a medical imaging application corresponding to the imaging device according to the application permission profile of the imaging device, and transmitting medical imaging application information corresponding to the medical imaging application to the imaging device for the imaging device to install or upgrade the medical imaging application. The motivation for doing so would have been to provide a system and method of capturing medical data and associating the captured imaging data to a patient using a mobile device. (See Khatri, Col. 1 lines 28-32).  Therefore, it would have been obvious to combine Rice III (Embodiment 1) with Khatri to obtain the invention as specified in claim 12.

	Referring to Claim 13, arguments analogous to claim 1 are applicable.  The computer readable storage medium is explicitly/inherently taught as evidenced by (See Rice III, Fig. 2, Server Computer 140, 142, 144, CPU’s, etc., Sect. [0084]) and various memories stored therein.

	Referring to Claim 14, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 14 is rejected for the same reasons discussed in the rejection of claim 4.

	Referring to Claim 15, arguments analogous to claim 4 are applicable herein.   Thus, the method of claim 15 is rejected for the same reasons discussed in the rejection of claim 4.

	Referring to Claim 16, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 16 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 17, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 17 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 18, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 18 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 19, arguments analogous to claim 6 are applicable herein.   Thus, the method of claim 19 is rejected for the same reasons discussed in the rejection of claim 6.

	Referring to Claim 20, arguments analogous to claim 10 are applicable herein.   Thus, the method of claim 20 is rejected for the same reasons discussed in the rejection of claim 10.


Cited Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verzun et al. (US PAT. No. 10, 491,575 B2) discloses a secure cloud method for transmitting packets of digital data, the packets may be repeatedly scrambled (i.e., their data segments reordered) and then unscrambled, split and then mixed, and/or encrypted and then decrypted as they pass through media nodes in the cloud. The methods used to scramble, split, mix and encrypt the packets may be varied in accordance with a state such as time, thereby making the task of a hacker virtually impossible inasmuch as he or she may be viewing only a fragment of a packet and the methods used to disguise the data are constantly changing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677